Supplemental
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The Examiner’s amendment mailed on March 10, 2021 has been updated (changed) as follows:

4.  The Specification has been amended as follows:
Change the Examiner’s amendment mailed on March 10, 2021 from
 “issued as U.S. Patent No. 9,471,674 has been inserted after “filed March 16, 2016””;

to
on page 1 of the Specification issued as U.S. Patent No. 9,471,674 has been inserted after “filed March 18, 2016”.

Allowable Subject Matter
5.	Claims 1-20 are allowed.


Conclusion
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  



/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 24, 2021